DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (without undue experimentation).  The Examiner notes the determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination but it is a conclusion reaching by weighing the above noted factual considerations (Wands Factors).  
The claim is broad as the recited “magnetic emulator” and "manner" are not specifically defined structurally.  Secondly, the method of operating the card is defined in the claims by the devices that communicate with it (readers) without specifying the characteristics of the communication (defining the operation of the card by the readers instead of what the communicating is itself).   Even further, the readers are defined by the data they receive, not what they actually do nor their structure.   Thus, according to 2164.01(a) (A) the Examiner has interpreted that due to the breadth of the claims there is not sufficient evident for the enablement requirement.  
The nature of the invention is a method of card operation wherein a magnetic emulator of the card communicates first and second data to a stripe and RFID reader in first and second 
One of ordinary skill in the art would have experience with antenna design and emulator design (typically a core inside a coil) would have experience with designing an antenna for radio frequency communications (RFID) compatible with RFID standards and optimized for such communication protocols.  Further, one of ordinary skill in the art would have experience designing an emulator (coil and conductor) so that the output magnetic field is acceptable by conventional magnetic stripe readers.  However, the integration of the driving characteristics plus the  antenna design poses a challenge in terms of the type of antenna that would be required that would permit just a change in frequency and magnitude to change an output signal from a magnetic stripe output for a magnetic stripe reader and an RFID output for an RFID reader (undue experimentation).  The specification does not provide details of frequency and magnitude calculations/ specifications/ how such changes would be controlled/ implemented into the device 
While RFID emulation (output) and magnetic stripe emulation are well known, the design of such a structure that would permit merely changing the frequency and magnitude driven to an emulator to permit the claimed first and second manner for communicating first and second data to a magnetic stripe reader and a RFID reader, within the scope of the claims is not predictable.  The specification shows separate examples of RFID and magnetic stripe emulation (separately) but does not provide additional examples or provide guidance on how a single magnetic emulator would output the claimed first and second data to a magnetic stripe and RFID reader, within the scope of the claims. 
Thus the specification provides sufficient teaching for separate output (RFID and separately magnetic stripe), but not both via the emulator as claimed.  The prior art does not provide guidance for merely varying the magnitude and frequency of a magnetic emulator to communicate data to different functionality type readers (RFID and magnetic stripe).  The prior art to Bhatt et al. in the rejection below shows there are cards with one antenna for low frequency indication power circuits and one antenna for higher frequency data transmission but not 1 antenna that does both, further supporting the lack of working examples. 
The amount of experimentation would be undue because it would require determining specification conditions and designs of a magnetic emulator that would be required in order for it to communicate data compatible with 2 different format readers (RFID and magnetic stripe) while only using one format of output (magnetic emulator), as opposed to an RFID output as well.  Since, as discussed above, it is not routine to use a magnetic emulator to output data to 
Additionally, the Examiner notes that US 20070132555 describes the difference between ultra low/ low frequency radio and high frequency radio tags, which further challenges the use of a single emulator communicating in two disparate frequency ranges (paragraph [0009]+).
Thus, according to 2164.01(a) (D-H) the Examiner has interpreted that due to the breadth of the claims there is not sufficient evident for the enablement requirement.  
Appropriate correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate clarification/ correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughy et al. (US 20040133787) in view of Kuo (US 20060283940).
Re claim 1, Doughty et al. teaches a card with a magnetic emulator (FIG. 3) such as at 308.
Doughty et al. is silent to explicitly reciting first and second manners of driving to communicate a first and second data to a magnetic stripe reader and a RFID reader respectively.  However, the Examiner notes that “manner” has not been defined in the claims.  Therefore, “manner” is interpreted to include and not be limited to elements such as frequency, amplitude, data payload/ content, data format, phase, sequence protocols, timing, etc.  Additionally, the first 
Kuo teaches a combination RFID magnetic stripe reader (paragraph [0011] +).  Therefore, when magnetic data or RFID data is communicated to the reader, it is interpreted to read on both first and second data being communicated to a magnetic stripe reader and an RFID reader, as Kuo teaches combination reader. Thus first data is communicated to a magnetic stripe reader when the card operates in a first manner and second data is communicated in a second manner to an RFID reader, because each communication is interpreted as communicating with an RFID reader and magnetic stripe reader, because the reader of Kuo is a magnetic stripe RFID combination reader and thus as a combination reader, each read performed is interpreted as communicating with an RFID and magnetic stripe reader since it’s a combination reader.
At the time the invention was made, it would have been obvious to combine the teachings for convenience/ ease of use/ supporting multiple communication protocol/formats/types.
Re claim 2, the first and second data re interpreted as first and second “dynamic” numbers since they are emulated and thus are dynamic, not static (such as stored on a stripe).  Also, they are dynamic in that they can be used for different purposes/ purchases. 

Re claim 4, paragraph [0052] teaches the reader has a start sentinel that is detected by a detector on the card to indicate presence of the read head of the reader.  Therefore, it would have been obvious for such a read head detector to detect the read head of the reader so as to indicate when to communicate data, for example.
Re claims 5-7, paragraph [0078] + teaches such limitations.
Re claims 8-9, power source 316 can include a battery and a processor is taught (FIG. 3+).
Re claim 10, FIG.3 shows processor/chip 314 which can also include a smart card processor and ASIC chip.
Re claim 11, the limitations have been discussed above (re claims 5-7 where different datum are displayed).
Re claim 13, the Examiner notes it would have been obvious to have a second emulator, such as in a second card, when the system/ method is implemented in a multiuser environment, as is known in the art (different users have different cards) for security and individuality.  Alternatively, Doughty et al. teaches the use of coils (paragraph [0050]+ which is interpreted as a plurality of emulators communicating a plurality of datum (including third).
Re claim 14, the limitations have been discussed re claims 9-10.
Re claim 15, the limitations have been discussed above re claim 4 and 14
Re claim 16, the limitations have been discussed above re claims 15 and 4.
Re claims 18-19, buttons for manual input are part of user interface 320 (paragraph [0045] +).
.
Claims 12 and 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al./ Kuo, as discussed above, in view of Narendra et al. (US 7364092).
Re claims 12, and 17, the teachings of Doughty et al. have been discussed above but are silent to swipe sensors.
Narendra et al. teaches such limitations (abstract+).
At the time the invention was made,  it would have been obvious to combine the teachings so as to indicate when the card is being passed through a reader.
Claims 1, 3, 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al. (US 20040242270) in view of Nara et al. (US 4814591).
Bhatt et al. teaches a method of operating a device comprising driving a magnetic emulator located on the device in a first manner to communicate a first data to a low frequency reader and driving said magnetic emulator in a second manner to communicate data to an RFID reader (paragraph [0026]+ teaches a card that has an antenna operable to operate in different ranges of frequencies (manners) to communicate).
Bhatt et al. is silent to driving the magnetic emulator to communicate a first data to a magnetic stripe reader.  
Nara et al. teaches a magnetic emulator that is operable to communicate to a magnetic stripe reader (col 12, lines 63+ lower frequencies).
At the time the invention was made, it would have been obvious to combine the teachings to provide magnetic stripe emulation with RFID to confirm to varied ecosystems, protocols, 
Re claim 3, Nara et al. teaches a display 13, which is an obvious expedient to display information. 
Re claims 8-9, Bhatt et al. teaches a battery and processor (paragraph [0025]+ and [0032]+) and Nara et al. (abstract+) which is an obvious expedient for powering and running the card.  
Re claim 10, Bhatt et al. teaches a chip 23. 
Re claim 11, the limitations have been discussed above (re claims 5-7 where different datum are displayed).
Claims 2, 4-7, 10, 13-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al./ Nara et al., as discussed above, in view of Doughty et al., as discussed above.
. Re claim 2, the teachings of Bhatt et al./ Nara et al. have been discussed above but are silent to first and second dynamic numbers as recited.  
Doughty et al. teaches such limitations as discussed above (paragraph [0009]+) wherein the first and second data re interpreted as first and second “dynamic” numbers since they are emulated and thus are dynamic, not static (such as stored on a stripe).  Also, they are dynamic in that they can be used for different purposes/ purchases. 

Re claim 4, though Bhatt et al./ Nara et al. are silent to the recited read head detector, Doughty et al. teaches at paragraph [0052] that the reader has a start sentinel that is detected by a detector on the card to indicate presence of the read head of the reader.  Therefore, at the time the invention was made, it would have been obvious for such a read head detector to detect the read head of the reader so as to indicate when to communicate data, for example.
Re claims 5-7, though Bhatt et al./ Nara et al. are silent to such limitations, Doughty et al. teaches such limitations (paragraph [0078] +).
At the time the invention was made, it would have been obvious to combine the teachings to convey relevant data.
Re claim 10, Doughty et al. teaches in FIG.3 a processor/chip 314 which can also include a smart card processor and ASIC chip.
Re claim 13, the Examiner notes it would have been obvious to have a second emulator, such as in a second card, when the system/ method is implemented in a multiuser environment, as is known in the art (different users have different cards) for security and individuality.  Alternatively, Doughty et al. teaches the use of coils (paragraph [0050]+ which is interpreted as a plurality of emulators communicating a plurality of datum (including third).
Re claim 14, the limitations have been discussed re claims 9-10.
Re claim 15, the limitations have been discussed above re claim 4 and 14
Re claim 16, the limitations have been discussed above re claims 15 and 4.

Re claim 20, though silent to explicitly reciting 5 buttons, the Examiner notes that as a user interface and buttons are taught above, it would have been obvious to try five buttons, for providing more inputs for a user to aid in data input, card usage, etc.
Claims 12 and 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatt et al./ Nara et al., as discussed above, in view of Narendra et al. (US 7364092).
Re claims 12, and 17, the teachings of Bhatt et al./ Nara et al. have been discussed above but are silent to swipe sensors.
Narendra et al. teaches such limitations (abstract+).
At the time the invention was made,  it would have been obvious to combine the teachings so as to indicate when the card is being passed through a reader.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  The evidence provided for the rejection was provided in the rejection via the reasoning, which is summarized in part below.
In response to the Applicants arguments that the enablement rejection is made based on personal option without evidence, the Examiner notes that he has cited art in the 112 rejection that shows a lack of working examples.  The Examiner applied the Wands factors in the 112 rejection.  The Applicant appears to be arguing that the Examiner is implying that his device has to be known to be enabled and thus takes issue with the “working examples” part of the 
The specification provides insufficient detail as to the operation of the two manners and the specifics of how those are implemented and their operating characteristics to support enablement of the subjet matter as set forth in claim 1 via the rejection set forth above.  
The Examiner has provided reasoning commensurate with the Wands factors which is why the Examiner maintains the applicant has not disclosed an enabling invention in which an artisan can make and use the invention without undue experimentation, such factors include the breadth of the claims, nature of the invention, state of the prior art, level of one or ordinary skill predictability in the art, working examples, direction provided by the Examiner, etc.  The breadth of the claims is that they are very broad as discussed above and do not recite detailed structure.  The nature of the invention is to driving an emulator in two different ways to communicate data to two different readers.  The Examiner notes that the specification does not appear to show at least adequate direction provided by the disclosure and working examples, for one of ordinary skill in the art to make the invention without undue experimentation.  The state of the prior art 
Re the Applicants argument that Applicants novel nonobvious disclosure points towards unpatentability under the enablement standard is untenable, the Examiner notes that such determination was based on consideration of the Wands factors, as discussed above, and not on impermissible hindsight reasoning. 
Re the Applicants argument that the Applicants disclosure is enabling, the Examiner disagrees in view of the Wands factors discussion provided above.
Re the Applicants argument that the challenge is not relevant, the Examiner notes that the challenge provided would require undue experimentation, in order for one of ordinary skill in the art to make the invention without undue experimentation, and refers to the Wands factors above.  There is a lack of working examples and lack of explanation in the Applicants specification.  
Re the Applicants argument that the lack of examples are “irrelevant” the Examiner notes that the existence of working factors is at 2164.01(a) (G).
The Applicants quid pro quo fails to teach how one of ordinary skill in the art can make the invention without undue experimentation as the Applicant is arguing the claims single emulator (single antenna device emulator) doing both functions (communicating data to an RFID 
Re the 103 rejection, the Applicant argues that the claim does not recite a combination reader.  The Examiner agrees.  Claim 1 is drawn towards a method of “operating a device”.  As such, Doughty et al. is relied upon for teaching the magnetic emulator that is driven in first and second manners, wherein the manners as discussed above, can be interpreted as different payloads/ data/ card uses.  Thus, such teachings are different manners via different payloads.  
However, the Examiner notes that the claim, as drawn to a method of using a device (such as a card) does not require the structural limitations of the magnetic stripe reader and RFID reader as it is not a system claim.  Nonetheless, in order to provide clarity and expedite prosecution, the Examiner relied upon the secondary reference to Kuo, to show that a combination reader operable to work with the card, includes both an RFID reader and magnetic stripe reader, and thus, as such, the communications would be to the magnetic stripe and RFID reader as it’s a combination reader and thus any communication is to the magnetic stripe reader and RFID reader.  
The Examiner notes that a single reference rejection using Doughty et al. can potentially be made as the magnetic emulator of Doughty et al. can be driven in a first and second manner (different manners via data payloads to communicate data as recited), and that such data could be  communicated to a magnetic stripe and RFID reader, such art could read on the claims, as the claims do not appear to require the limitations of the readers since it is a method of using the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.